To compel vacation of order extending time to settle bill of exceptions.
Order to show cause issued February 24, 1891. No return made.
Judgment for defendant March 13, 1890. On February 3, 1891, plaintiff served a copy of a bill of exceptions with notice of application for settlement thereof on defendant’s attorney. At the hearing defendant objected to the signing of the bill of exceptions, on the ground that the time for settling same had *933passed, whereupon the court made an order extending the time in which to settle the bill of exceptions for fifteen days from and after Februarv 9th instant.